EXHIBIT 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratios of earnings to fixed charges for the periods indicated: Ratio Excluding Interest on Deposits: Years Ended 2009 2008 Income before income tax expense $ Fixed charges 9,103 9,633 Total $ 8,742 $ Fixed charges Interest on fed funds purchased and repurchase agreements $ 36 $ 66 $ 97 $ 327 $ Interest on other borrowings 5,449 6,717 Interest on junior subordinated debt 1,992 1,993 Estimated interest component of net rental expense 490 596 Total fixed charges 8,028 9,633 Dividends on preferred stock 1,075 - - Fixed charges and preferred stock dividends $ $ $ 9,103 $ 9,633 $ Ratio of Earnings to Fixed Charges and Preferred Dividends (Excluding Interest on Deposits) NM .91 Ratio Including Interest on Deposits: Year Ended 2009 2008 Income before income tax expense $ Fixed charges 32,804 41,888 $ 40,997 $ Fixed charges: Interest on deposits $ $ $ 23,701 $ 32,255 $ Interest on fed funds purchased and repurchase agreements 36 66 97 327 Interest on other borrowings 5,449 6,717 Interest on junior subordinated debt 1,992 1,993 Estimated interest component of net rental expense 490 596 Total fixed charges 31,729 41,888 Dividends on preferred stock 1,075 - - Fixed charges and preferred stock dividends $ $ $ 32,804 $ 41,888 $ Ratio of Earnings to Fixed Charges (Including Interest on Deposits) NM 0.98
